DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/26/2019 and 04/24/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, 13, and 20 each refer to “the evaluation value of the evaluation item other than the evaluation item sued for calculating the feature similarity degree”. However, this language is unclear since a singular evaluation item was not previously specified as being used in the feature similarity degree and “the evaluation item other than the evaluation item” has also not been previously specified leading to a nested antecedent basis issue. What Applicant seems to mean is:

“wherein in the outputting, a reference degree based on [[the]] an evaluation value of [[the]] an evaluation item other than [[the]] evaluation items used for calculating the feature similarity degree is outputted together with the feature similarity degree”.

which is how each of the claims will be interpreted for the purposes of prior art rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa et al, WO2015/064713 (citations are given to U.S. Publication No. 2016/0239747 which is the national stage entry of the reference).

Regarding claim 8, Nakazawa teaches an information presentation apparatus (see Nakazawa Figure 1, information presentation device 10 and Abstract) comprising: 

a memory, and a processor coupled to the memory and configured to perform a process (see claim 15) including: 

among a plurality of evaluation items for each of a plurality of decision making entities, extracting one or a plurality of evaluation items that indicate features (see Figure 1, assessment criteria and paragraph [0030]) of a target decision making entity (see Figure 1, target local government body identification information) being a target specified by a user from an input device for information presentation (see paragraph [0030]); 

for each of decision making entities other than the target decision making entity included in the plurality of decision making entities (see Figure 1, calculation section 12 and paragraph [0031]), calculating a feature similarity degree corresponding to the extracted evaluation items and becoming higher with an increase in a degree indicating a feature of the target decision making entity and each of the other decision making entities based on the evaluation value of the evaluation item (see paragraph [0045]); and 

outputting information on the other decision making entity having the calculated feature similarity degree equal to or higher than a predetermined value to an output device (see Figure 1, presentation section 14 and paragraph [0045] and paragraph [0054]).

Independent claims 1 and 15 recite similar limitations as claim 8, and are rejected under similar rationale. 

Regarding claim 9, Nakazawa teaches all the limitations of claim 8, and further teaches wherein in the calculating, a product of an evaluation value of the target decision making entity and an evaluation value of the other decision making entity for each of the extracted evaluation items is calculated as a value of the feature similarity degree (see Nakazawa paragraph [0045]).

Claims 2 and 16 recite similar limitations as claim 9, and are rejected under similar rationale. 

Regarding claim 10, Nakazawa teaches all the limitations of claim 8, and further teaches wherein in the calculating, the feature similarity degree is calculated based on an evaluation value of an evaluation item indicating a feature of the other decision making entities among the extracted evaluation items (see Nakazawa paragraph [0045]).

Claims 3 and 17 recite similar limitations as claim 10, and are rejected under similar rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al, WO2015/064713 (citations are given to U.S. Publication No. 2016/0239747 which is the national stage entry of the reference).

Regarding claim 12, Nakazawa teaches all the limitations of claim 8, and further teaches ranking the information on the other decision making entity in descending order of the feature similarity degree (see Nakazawa paragraph [0045]) and displaying information about the other decision making entity (see Nakazawa paragraph [0079]). 

Nakazawa does not expressively teach wherein in the outputting, the information on the other decision making entity is displayed in descending order of the feature similarity degree.

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of ranking in descending order feature similarity degrees of decision making entities and displaying information as separately taught in Nakazawa, the motivation being to display the closest matching decision making information first in order thereby making human analysis of the data simpler. 

Claims 5 and 19 recite similar limitations as claim 12, and are rejected under similar rationale. 

Regarding claim 13, Nakazawa teaches all the limitations of claim 8, but does not expressively teach wherein in the outputting, a reference degree based on the evaluation value of the evaluation item other than the evaluation item used for calculating the feature similarity degree is outputted together with the feature similarity degree.

However, Nakazawa does teach that evaluation values other than those used for calculating the feature similarity degree are stored in the system (see Nakazawa Figure 1, storage section 21 and paragraphs [0030] and [0032]). Therefore, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of design choice to further calculate and output degree similarities for other attributes other than those chosen from a user following the same teachings in paragraph [0045] the motivation being to allow users to see other similarities thereby making analysis of the data simpler. 

Claims 6 and 20 recite similar limitations as claim 13, and are rejected under similar rationale. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al, WO2015/064713 (citations are given to U.S. Publication No. 2016/0239747 which is the national stage entry of the reference) in view of Yuta, U.S. Publication No. 2010/0145896.

Regarding claim 14, Nakazawa teaches all the limitations of claim 8, but does not expressively teach wherein any one of a plurality of calculation methods of the feature similarity degree is selectable by the user.

However, Yuta in a similar invention in the same field of endeavor teaches a system for calculating a similarity degree (see Yuta Figure 1 and paragraph [0062]) as taught in Nakazawa wherein any one of a plurality of calculation methods of the feature similarity degree is selectable by a user (see paragraph [0062]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of letting a user select a calculation method for a similarity degree as taught in Yuta with the system taught in Nakazawa the motivation being to give the user an extra degree of freedom in analyzing data in the system. 

Claim 7 recites similar limitations as claim 14 and is rejected under similar rationale. 

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637